Case 3:18-cr-04683-GPC Document 77-5 Filed 03/29/19 PageID.617 Page 1 of 4




                EXHIBIT C
         Case 3:18-cr-04683-GPC Document 77-5 Filed 03/29/19 PageID.618 Page 2 of 4




From:                              Naeun Rim
Sent:                              Tuesday, March 26, 2019 9:09 AM
To:                                Pierson, Melanie (USACAS); Feve, Sabrina (USACAS); Ciaffa, Robert (USACAS)
Cc:                                David Wiechert; Gary S. Lincenberg; Jessica Munk; Jones, Randy; Tom Bienert; Whitney
                                   Bernstein; James Riddet
Subject:                           RE: Stipulation to modify protective order
Attachments:                       RE: Bychak et al.


Melanie, 
 
Thanks for your response.  We believed the Government would be amenable to meeting and conferring about sharing 
the discovery with Sheppard Mullin based on the email from Sabrina sent on March 1, 2019 (attached), in which she 
stated, “We are happy to meet and confer regarding your wish to share discovery with Sheppard Mullin in their capacity 
as counsel for          once we have completed the task at hand.  Memorializing Judge Curiel’s ruling from the Friday 
February 14, 2019 hearing in a written order is our first order of business so that we can move forward with the 
discovery that will be subject to this protective order.  Once you have the discovery, we can meet and confer regarding 
any concerns you have about not being able to share it with members outside the defense team.” 
 
We waited to receive the discovery, as the Government requested, and have now confirmed that it contains materials 
that are already in the possession of Company A.  Given that, we no longer see a basis for a protective order that 
excludes Company A or their outside counsel.  We are willing to stipulate to include Sheppard Mullin only, but if we can’t 
reach an agreement, we intend to file a motion set for the April 19 hearing that seeks to modify the protective order to 
include both Company A and Sheppard Mullin.   
 
Let us know if you’d like to discuss further.  
 
Naeun Rim | Principal 
O: 310.201.2100 | F: 310.201.2110 | E: nrim@birdmarella.com 
  
Bird, Marella, Boxer, Wolpert, Nessim,
Drooks, Lincenberg & Rhow, P.C.
1875 Century Park East, 23rd Floor
Los Angeles, California 90067-2561
BirdMarella.com 
 
From: Pierson, Melanie (USACAS) <Melanie.Pierson@usdoj.gov>  
Sent: Monday, March 25, 2019 6:21 PM 
To: Naeun Rim <nr@birdmarella.com>; Feve, Sabrina (USACAS) <Sabrina.Feve@usdoj.gov>; Ciaffa, Robert (USACAS) 
<Robert.Ciaffa@usdoj.gov> 
Cc: David Wiechert <dwiechert@aol.com>; Gary S. Lincenberg <gsl@birdmarella.com>; Jessica Munk 
<jessica@davidwiechertlaw.com>; Jones, Randy <RKJones@mintz.com>; Tom Bienert <tbienert@bmkattorneys.com>; 
Whitney Bernstein <wbernstein@bmkattorneys.com>; James Riddet <jriddet@bmkattorneys.com> 
Subject: RE: Stipulation to modify protective order 
 
Although I have not spoken to my colleagues, I am curious as to the reason why you believe we should agree to modify 
the protective order to allow Sheppard Mullin, counsel for Company A, to view the discovery when we have previously 
fought to prevent that very thing from occurring? 
 

                                                            1
         Case 3:18-cr-04683-GPC Document 77-5 Filed 03/29/19 PageID.619 Page 3 of 4
Moreover, if, as you say, the documents are already in the possession of Company A, why is it necessary to share them 
again?  The protective order permits reasonable investigation based on contents of the discovery.  Why is that 
insufficient? 
 
Without knowing the reason that the modification is necessary, we can’t tell you why we might object (aside from the 
reasons previously stated to the court). 
 
Respectfully,  
 
AUSA Melanie Pierson 
 
From: Naeun Rim <nrim@birdmarella.com>  
Sent: Monday, March 25, 2019 5:25 PM 
To: Feve, Sabrina (USACAS) <sfeve@usa.doj.gov>; Pierson, Melanie (USACAS) <MPierson@usa.doj.gov>; Ciaffa, Robert 
(USACAS) <RCiaffa@usa.doj.gov> 
Cc: David Wiechert <dwiechert@aol.com>; Gary S. Lincenberg <glincenberg@birdmarella.com>; Jessica Munk 
<jessica@davidwiechertlaw.com>; Jones, Randy <RKJones@mintz.com>; Tom Bienert <tbienert@bmkattorneys.com>; 
Whitney Bernstein <wbernstein@bmkattorneys.com>; James Riddet <jriddet@bmkattorneys.com> 
Subject: Stipulation to modify protective order 
 
Sabrina, Melanie, and Bob, 
  
Hope you are well. We are writing to ask that you stipulate to modifying the protective order to permit Sheppard Mullin, 
outside counsel for Company A, to be provided with the discovery contained in production number 5.  The production 
appears to contain the following: 
  
     (1) Previously produced records from American Express, with bates numbers (not subject to protective order) 
     (2) Documents produced by Earthclass Mail containing copies of snail mail sent to P.O. boxes associated with 
         Company A (subject to protective order) 
     (3) Documents produced by Yahoo containing header information from emails sent from IP addresses allegedly 
         associated with Company A to Yahoo and Verizon.net recipients that were marked by users as “spam” (subject 
         to protective order) 
  
Please let us know if the above conflicts with your understanding.  The two categories subject to protective order appear 
to be (1) letters received by the compliance departments of Company A, and (2) emails allegedly sent by Company 
A.  These items should therefore be in Company A’s possession already.  Although we believe there is no basis to exclude 
Company A from the protective order given that the subject discovery either originated from them or was sent to them 
by third parties, we are willing to stipulate to limiting the modification of the protective order to include Sheppard 
Mullin only (and their staff) as outside counsel for Company A.   
  
If you object, please let us know on what grounds so that we may include it in a motion to modify.  As a note, if we 
cannot reach a stipulation to include Sheppard Mullin, we will ask the Court to include both Company A and its counsel 
in the modified protective order.   
  
In addition, please produce the request that the Government made to Earthclass Mail and Yahoo! that generated the 
responses in production 5 (including email requests and subpoenas). Thank you. 
  
Naeun Rim | Principal 
O: 310.201.2100 | F: 310.201.2110 | E: nrim@birdmarella.com 
  
Bird, Marella, Boxer, Wolpert, Nessim,
Drooks, Lincenberg & Rhow, P.C.

                                                            2
        Case 3:18-cr-04683-GPC Document 77-5 Filed 03/29/19 PageID.620 Page 4 of 4
1875 Century Park East, 23rd Floor
Los Angeles, California 90067-2561
BirdMarella.com 
 




                                            3
